In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐2223 
OLU A. RHODES, 
                                                          Petitioner‐Appellant, 
                                                    v. 

MICHAEL A. DITTMANN, 
                                                          Respondent‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                       No. 13‐CV‐683 — Pamela Pepper, Judge. 
                                  ____________________ 

    ARGUED JANUARY 18, 2018 — DECIDED SEPTEMBER 10, 2018 
                  ____________________ 

   Before  SYKES  and  HAMILTON,  Circuit  Judges  and  LEE, 
District Judge.* 
   HAMILTON, Circuit Judge. Petitioner‐appellant Olu Rhodes 
seeks a writ of habeas corpus, arguing that his Sixth Amend‐
ment  right  to  confront  witnesses  against  him  was  violated. 
Rhodes  was  convicted  of  first‐degree  intentional  homicide 

                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                          No. 17‐2223 

and  first‐degree  recklessly  endangering  safety  for  shooting 
two victims and killing one: Robert Davis. The State’s theory 
at trial was that Rhodes and his brother shot Davis, who was 
an ex‐boyfriend of their sister, Nari Rhodes (and that the sur‐
viving shooting victim was at the wrong place at the wrong 
time). 
    Nari  had suﬀered a severe beating the day before  Davis 
was murdered. She was the only connection between Rhodes 
and the victims. The State called her as a witness. Her direct 
testimony focused heavily on her injuries from the beating the 
day before. But when Rhodes tried to cross‐examine Nari to 
rebut  the  State’s  motive  theory,  the  judge  limited  the  ques‐
tioning  on  this  central  issue.  In  essence,  the  trial  court  shut 
down the  defense’s cross‐examination  to  rebut the prosecu‐
tion’s  central  theory.  Rhodes  argues  that  this  violated  his 
rights  under  the  Confrontation  Clause  of  the  Sixth Amend‐
ment. 
    The  Wisconsin Court of Appeals  reversed Rhodes’s con‐
viction, finding that his Confrontation Clause rights were vi‐
olated and that the violation was not harmless. State v. Rhodes, 
329  Wis.  2d  268  (Wis. App.  2010). A  divided  Wisconsin  Su‐
preme Court reversed that decision, finding no Confrontation 
Clause  violation  and  reinstating  the  conviction.  State  v. 
Rhodes, 336 Wis. 2d 64, 799 N.W.2d 850 (Wis. 2011). Rhodes 
then sought a writ of habeas corpus in federal court, arguing 
that  the Wisconsin Supreme Court’s decision was “contrary 
to, or involved an unreasonable application of, clearly estab‐
lished Federal  law, as determined by  the  Supreme Court  of 
the United States.” 28 U.S.C. § 2254(d)(1).  The district court 
agreed that Rhodes had indeed shown a clear Confrontation 
Clause  violation  but  found  that  the  violation  was  harmless. 
No. 17‐2223                                                           3 

Rhodes v. Meisner, 2017 WL 2345671, at *1 (E.D. Wis. May 30, 
2017). 
    We agree with the district court that the state courts vio‐
lated  clearly  established  federal  law  in  violating  Rhodes’s 
Confrontation Clause rights. Like the other courts that have 
reviewed this trial, we recognize that trial judges have consid‐
erable discretion in managing trials and deciding the bound‐
aries of cross‐examination, even by the accused in a criminal 
case. The reasoning of the state trial court and the Wisconsin 
Supreme  Court  looks,  superficially,  like  reasoning  that  re‐
ceives considerable deference in that area. If the defense had 
been the party trying to open up the history of domestic vio‐
lence between Nari and the murder victim, perhaps the trial 
court’s  limits  might  have  seemed  within  bounds  of  a  trial 
court’s discretion. 
    What  happened  here  was  very  diﬀerent,  though,  as  the 
state appellate court and federal district court explained. The 
prosecution itself first opened up that history of domestic vi‐
olence. But the prosecution then convinced the trial court that 
Rhodes’s rebuttal evidence would “confuse” the jury on the 
subject.   As  a  result,  the  defense  did  not  have  a  fair  oppor‐
tunity  to  rebut  the  prosecution’s  central  theory  about  why 
Rhodes would have murdered the victim. As we explain be‐
low,  in  aﬃrming  Rhodes’s  convictions,  the  state  supreme 
court applied the wrong standard under federal law, and its 
rationale was not just wrong but unreasonably so. Even under 
the  deferential  standard  of  § 2254(d)(1),  Rhodes  has  shown 
clear constitutional error. And we must disagree with our col‐
league on the district court, and agree with the state appellate 
court, on the issue of harmless error. Given the importance of 
the  motive  issue  and  the  overall  balance  of  evidence  in  the 
4                                                        No. 17‐2223 

trial, the constitutional error was not harmless. Rhodes is en‐
titled to a new trial. 
I. Factual & Procedural Background 
    On April  4,  2006,  two  men  shot  Robert  Davis  and  Jonte 
Watt  as  they  were  standing  on  Watt’s  grandparents’  porch. 
Davis was shot several times and died at the scene. Watt fled 
and suﬀered one gunshot to his leg. The police investigation 
identified Rhodes and his brother, Jelani Saleem, as the shoot‐
ers.  
    Rhodes and Saleem were tried together. The State’s theory 
of the motive for the murder was that on April 4, Rhodes and 
Saleem shot Davis as retribution for the attack on their sister 
Nari the day before. The prosecutor presented the motive the‐
ory  from  the  start,  telling  jurors  in  opening  statements  that 
they would hear about Nari’s injuries and how both defend‐
ants “hunted Robert Davis down and shot him dead” in retal‐
iation. Rhodes’s and Saleem’s defense was that they were not 
involved in the shooting and that the two eyewitnesses who 
identified them were unreliable. Rebutting the State’s motive 
theory was central to the defense. 
     A. Nari Rhodes’s Testimony 
    Nari  Rhodes’s  testimony  featured  prominently  in  the 
prosecution case. The State called Nari as a witness and ques‐
tioned her about  what happened  on April 3, the day  before 
the shooting. Nari testified that she and Davis got into an ar‐
gument  that  morning.  Davis  stole  her  wallet  and  telephone 
and punched her car window so hard that he broke it. Davis 
was  the  father  of  Nari’s  child,  and  at  some  point,  the  State 
asked Nari what her relationship was with Davis at the time 
of the shooting. Nari responded that they “had had a lot of 
No. 17‐2223                                                              5 

domestic violence problems,” had not been romantically in‐
volved  for  a  year,  and  “had  just  been  working  on  being 
friends.” 
    The afternoon of April 3 took an even more violent turn, 
which was the focus of the State’s direct examination and its 
motive theory. Nari testified that she drove past Davis’s girl‐
friend’s  house  that  afternoon  and  saw  Davis,  and  that  he 
waved her down. She pulled over, thinking he was going to 
return  her  telephone  and  wallet.  Instead,  Davis’s  girlfriend, 
Nancy Segura, approached, and Nari and Segura argued. Ac‐
cording to Nari’s trial testimony, Davis walked away once the 
women began arguing. Nari wanted to get out of the car and 
fight Segura, but before she could, another woman attacked 
Nari from the passenger side of the car. Segura and the other 
woman pulled Nari out of the car by her feet. Nari’s head hit 
the concrete and she lost consciousness. 
    The State questioned Nari about her injuries. Nari testified 
that she received treatment at a hospital. She had a cut near 
her  eye,  a  cut  on  her  lip,  four  displaced  teeth,  and  “a  lot  of 
skin missing from the right side” of her face. The State intro‐
duced four photographs of Nari’s injuries and showed them 
to the jury. This evidence did not concern the fatal shooting 
that  was  being  tried,  but  it  was  detailed  and  full‐color  evi‐
dence of a separate assault to support the State’s motive the‐
ory. 
     The State tried twice to get Nari herself to endorse the mo‐
tive theory on direct examination. She was not as cooperative 
as  the  State  hoped.  She  testified  that  she  saw  her  brothers, 
Rhodes and Saleem, when she got home from the hospital on 
April 3. She testified that she told them that the two women, 
not Davis, were responsible for the beating. She also testified 
6                                                   No. 17‐2223 

that her brothers were not angry at Davis. Apparently skepti‐
cal, the prosecution asked follow‐up questions: 
       Q:     Well,  did  they  become  angry?  Either  of 
              them? 
       A:     No. 
       Q:     They just took it calmly? 
       A:     Yes. 
       Q:     That their sister had just been beaten? 
       A:     Yes. 
After introducing the photographs of Nari’s injuries, the State 
asked Nari again: “And your testimony earlier is that this had 
no eﬀect on your brothers?” She answered that her brothers 
were mad only at her—for putting herself “in the predicament 
to be beaten.” 
   On cross‐examination, the defense tried to respond to the 
State’s motive theory. The defense asked Nari about an earlier 
time when Davis himself had beaten her. Rhodes’s attorney 
asked the following questions before the State objected: 
       Q:     You did tell us … on direct examination 
              that there had been domestic violence or 
              violence between yourself and Davis be‐
              fore, right? 
       A:     Yes. 
       Q:     Before that date? 
       A:     Yes. 
       Q:     In fact, Mr. Davis had attacked you pre‐
              vious to April 3, 2006; is that right? 
No. 17‐2223                                                     7 

       A:      Yes. 
       Q:      And  you—On  direct  examination  you 
               said  something  to  the  eﬀect  that  there 
               had been a lot of that; is that right? 
       A:      Yes.  
               *   *   *  
       Q:      [I]n  your  conflict  with  Mr.  Davis,  have 
               there been other times when you’ve been 
               injured? 
       A:      Yes. 
       Q:      And what injuries had you received? 
       A:      One  side—My  orbital  bone  in  my  eye 
               was broken and it was like really bad. 
   At that point, the State objected and the judge held a side‐
bar conference oﬀ the record. In a later proﬀer on the record, 
Rhodes’s attorney said that he would have asked Nari more 
questions to rebut the State’s motive theory. He said: 
           She said her orbital bone had been broken. 
       That’s a fairly serious injury. My next question 
       would  have  been,  well,  what’s  your  orbital 
       bone? The question—She would have described 
       as something around her eye. 
           After  that  I  would  have  asked  her  did  she 
       make her brothers aware of that injury and who 
       would have inflicted it and she would have said 
       yes. There was no response from the brothers. 
The State objected that it did not have notice of that particular 
incident of abuse or that the defense would make “a history 
of domestic abuse” by Davis an issue. The State also argued 
8                                                    No. 17‐2223 

that  the  court  had  previously  ruled  that  both  sides  could 
make general references to domestic abuse, but could not go 
through individual prior acts, invoking Wis. Stat. § 904.04, the 
Wisconsin analog to Federal Rule of Evidence 404, which re‐
stricts the use of evidence of a person’s prior bad acts.  
   The court sustained the State’s objection and cut oﬀ cross‐
examination on the subject. It agreed with the State’s under‐
standing of its prior evidentiary ruling that the defense was 
not  permitted  to  make  an  incident‐by‐incident  inquiry  into 
Davis’s prior violent abuse of Nari. The judge also reasoned 
that the parties should “not get into evidence—extraneous ev‐
idence that would mislead the jury on other issues in a trial 
within a trial which is the concern.” 
     B. Other Evidence 
    Jonte  Watt,  who  survived  his  gunshot  wound,  testified 
that Rhodes and Saleem were the shooters. Watt’s girlfriend, 
who said she saw the shooting from a parked car, also identi‐
fied Rhodes and Saleem. A police oﬃcer testified that he ar‐
rived at the scene within three minutes and that Watt—bloody 
and  on  the  ground—told  him  that  Rhodes  and  Saleem  had 
shot him. Watt also later identified Rhodes and Saleem in pho‐
tograph arrays.  
   Another police oﬃcer testified that he questioned Letitia 
Dotson, the mother of Rhodes’s child, about phone calls Dot‐
son received from Rhodes after the shooting. According to the 
oﬃcer, Dotson told him that Rhodes called and said that he 
had shot Davis. A second police oﬃcer, who had also partici‐
pated in the Dotson interview, corroborated this account. The 
No. 17‐2223                                                           9 

State also oﬀered evidence showing that a cell phone associ‐
ated with Saleem was used in the neighborhood of the shoot‐
ing in the relevant time frame. 
    The defense poked such significant holes in the State’s case 
that Saleem was found not guilty. The defense focused on in‐
consistencies  in  Watt’s  and  Walker’s  testimony,  including 
shifting stories about what the shooters were wearing and the 
witnesses’ failure to notice a significant height diﬀerence be‐
tween Saleem and Rhodes. The defense also highlighted the 
fact that Watt’s grandfather, who testified that he stared one 
shooter  in  the  eyes  for  five  seconds,  could  not  identify  that 
shooter as either of the defendants. The defense also showed 
that Rhodes lived around the corner from where the shooting 
took place, that Watt and Walker knew Rhodes by sight before 
the crime, and that the cell phone location data was consistent 
with  the  brothers  making  phone  calls  from  Rhodes’s  own 
home.  Dotson  also  testified,  and  she  denied  ever  telling  the 
police that Rhodes called her about shooting Davis. 
    Rhodes  testified  in  his  own  defense.  He  testified  that  he 
did not shoot Davis. He claimed that on the day of the shoot‐
ing, he was driving around the neighborhood looking for ma‐
rijuana. He testified that he had known for at least a year be‐
fore the shooting that Davis abused Nari, and that he had a 
physical confrontation with Davis the first time he found out 
about an abusive incident. In that confrontation, Rhodes and 
his cousins threw Davis out of their house. But after that inci‐
dent, Rhodes testified, he “left it alone” because Nari kept go‐
ing  back  to  Davis.  Rhodes  also  testified  that  Nari  did  not 
blame Davis for the most recent beating, the day before Davis 
was shot and killed.  
10                                                      No. 17‐2223 

      C. Closing Arguments 
    The State returned to the motive theory to wrap up its clos‐
ing arguments. After reminding the jury that it did not need 
to find a motive to convict, the State argued that “in this par‐
ticular  case, there is a  motive.” The State argued that  Davis 
broke  Nari’s  car  window  and  that  “he  set  up  her  beating.” 
While displaying the color photographs of Nari’s injuries, the 
State told the jury: “this is what the defendant[s] saw when 
she came home from the hospital, and this is what they sought 
to avenge by killing Robert Davis.” 
   Recognizing that Nari’s testimony was not entirely favor‐
able to the State, the prosecution finished its closing argument 
by challenging both Nari’s and Rhodes’s credibility: 
            [A]nd now Nari Rhodes attempted to mini‐
         mize it, and Olu Rhodes says “I had given up,” 
         and  that  just  doesn’t  make  sense.  It  doesn’t 
         make sense at all. 
             What makes sense is that they were horrified 
         and angered by the fact that Nari Rhodes took 
         such a bad beating at the hands of Robert Davis’ 
         other girlfriend. That is why they went out. That 
         is why Olu Rhodes followed them on that morn‐
         ing  and  early  afternoon,  and  that  is  why  they 
         shot and killed Robert Davis. 
            I’m  asking  you  to  find  both  defendants 
         guilty  of  first  degree  intentional  homicide  as 
         party to a crime and first degree recklessly en‐
         dangering safety as party to a crime. Thank you.  
No. 17‐2223                                                      11 

During  the  rebuttal  closing  argument,  the  State  returned  to 
the motive theory, again challenging Nari’s and Rhodes’s tes‐
timony as not credible: 
       When  you  look  at  their  version,  Nari  Rhodes 
       comes  home  beaten  like  this  after  a  history  of 
       abuse according to them at the hands of Robert 
       Davis. They know Robert Davis had broken out 
       her window, that they just shrug their shoulders 
       and  said  nothing.  That  doesn’t  make  sense.  It 
       doesn’t make sense to me. 
Toward the very end of rebuttal, the State again  challenged 
Nari’s  credibility:  “Nari  Rhodes’  testimony.  I  can  only  say 
that she is the sister of the defendants. Place this in terms of 
how you weigh her credibility.” 
    The jury deliberated for two days. The jury found Saleem 
not guilty on both charges but convicted Rhodes of both first‐
degree  intentional  homicide  and  first‐degree  recklessly  en‐
dangering  safety.  The  court  sentenced  Rhodes  to  life  in 
prison. 
   D. State Post‐Trial Proceedings 
    Rhodes appealed. As relevant here, he argued that the trial 
court  violated  his  rights  under  the  Confrontation  Clause  of 
the Sixth Amendment when it limited his cross‐examination 
of Nari. The Wisconsin Court of Appeals agreed with Rhodes. 
That court held that the trial judge had exceeded her “wide 
latitude”  to  impose  reasonable  limitations  on  cross‐
examination, in violation of the Sixth Amendment. 329 Wis. 
2d 268 at ¶10. The Court of Appeals also found that the State 
had  not  shown  that  the  error  was  harmless  beyond  a 
reasonable doubt, the harmless‐error standard that applies on 
12                                                  No. 17‐2223 

direct review of Confrontation Clause violations. The Court 
of Appeals remanded for a new trial. 329 Wis. 2d 268 at ¶10 & 
n.1. 
   In  a  divided  opinion,  the  Wisconsin  Supreme  Court  re‐
versed.  The  majority  summarized  United  States  Supreme 
Court  precedent  on  the  Confrontation  Clause  but  then  held 
that the balancing test under Wis. Stat. § 904.03—the equiva‐
lent of Federal Rule of Evidence 403—applied “to discretion‐
ary  decisions”  to  exclude  evidence  “when  the  defendant’s 
right  to  cross‐examination  under  the  confrontation  clause 
may be implicated.” 336 Wis. 2d at 81–83, 799 N.W.2d at 859, 
¶¶41, 44. The court applied § 904.03 and found that the trial 
judge did not abuse its discretion by excluding confusing and 
misleading evidence. 336 Wis. 2d at 90–91, 799 N.W.2d at 863, 
¶¶68–70.  The  Wisconsin  Supreme  Court  did  not  reach  the 
question of harmless error. 
    Two justices dissented, saying that the “defendant had a 
fundamental constitutional right to confront this witness and 
test  the  probative  value  of  the  testimony  through  cross‐
examination.”  336  Wis.  2d  at  92,  799  N.W.2d  at  864,  ¶75 
(Abrahamson, C.J., dissenting). The dissent said the majority 
had erred by applying the § 904.03 balancing test to Rhodes’s 
constitutional  challenge,  urging  that  the  “fundamental 
constitutional  right  of  confrontation  surely  aﬀords  the 
defendant more protection and leeway in cross‐examining a 
witness  than  the  standard  analysis  used  in  discretionary 
evidentiary decisions” when that right is not implicated. 336 
Wis. 2d at 93–94, 799 N.W.2d at 865, ¶80. 
No. 17‐2223                                                        13 

   E. Federal Habeas Corpus Proceedings 
     Rhodes then filed a petition for a writ of habeas corpus in 
federal  court. Despite having argued in  state  court  that any 
error was harmless, the State did not raise harmless error in 
its  response  to  Rhodes’s  petition.  In  his  reply  brief,  Rhodes 
asserted that the State had waived harmless error review. 
    After  briefing,  the  case  was  reassigned  to  Judge  Pepper, 
who  acted  sua  sponte  to  order  briefing  on  harmless  error. 
Judge Pepper reasoned that she could revive a waived or for‐
feited issue if she gave the parties notice and an opportunity 
to brief it. In briefing, Rhodes maintained that the State had 
waived harmless error review and that the Sixth Amendment 
error  was  not  harmless.  The  State  argued  that  the  district 
court could raise harmless error sua sponte and that any error 
was harmless. 
   After the supplemental briefing, the district court denied 
Rhodes’s petition for a writ of habeas corpus. The court first 
found that the Wisconsin Supreme Court had unreasonably 
applied  clearly  established  Supreme  Court  precedent  inter‐
preting the Confrontation Clause. The court also found, how‐
ever,  that  it  could  not  grant  the  writ  without  engaging  in 
harmless error review. The district court went on to hold that 
the Sixth Amendment error was harmless in light of the evi‐
dence against Rhodes. The court denied Rhodes’s petition but 
granted a certificate of appealability. 
II.  Analysis 
   We have jurisdiction under 28 U.S.C. § 2253(a), and we re‐
view de novo the district court’s denial of habeas corpus relief. 
E.g., Makiel v. Butler, 782 F.3d 882, 896 (7th Cir. 2015).  Because 
the  Wisconsin  Supreme  Court  rejected  Rhodes’s  Sixth 
14                                                       No. 17‐2223 

Amendment claim on the merits, the Antiterrorism and Eﬀec‐
tive Death Penalty Act (AEDPA), 28 U.S.C. § 2254(d), governs 
our review. A federal court cannot grant a writ of habeas cor‐
pus on Rhodes’s claim unless the state court’s decision “was 
contrary  to,  or  involved  an  unreasonable  application  of, 
clearly  established  Federal  law,  as  determined  by  the  Su‐
preme Court of the United States.” 28 U.S.C. § 2254(d)(1). This 
standard is quite deferential, though federal courts do not and 
should not merely rubber‐stamp approval of state‐court deci‐
sions  that  stray  too  far  from  federal  constitutional  require‐
ments. To obtain relief,  Rhodes must show  not just that  the 
state court’s ruling was wrong, but that it was “so lacking in 
justification that there was an error well understood and com‐
prehended  in  existing  law  beyond  any  possibility  for  fair‐
minded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 
(2011). This standard is “diﬃcult to meet,” and was “meant to 
be.” Id. at 102. 
    This case lies close to the boundary between the “contrary 
to” and “unreasonable application” branches of § 2254(d)(1), 
depending on how one reads the state supreme court’s opin‐
ion.  “A  federal  habeas  court  may  issue  the  writ  under  the 
‘contrary to’ clause if the state court applies a rule diﬀerent 
from the law set forth in our cases, or if it decides a case dif‐
ferently  than  we  have  done  on  a  set  of  materially  indistin‐
guishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002), citing 
Williams  v.  Taylor,  529  U.S.  362,  405–06  (2000)  (O’Connor,  J., 
concurring). A state court unreasonably applies clearly estab‐
lished Supreme Court precedent “if the state court identifies 
the correct governing legal principle” but “unreasonably ap‐
plies that principle to the facts of the petitioner’s case.” Wig‐
gins  v.  Smith,  539  U.S.  510,  520  (2003)  (internal  quotations 
omitted). That is a high bar: “to grant relief, the state court’s 
No. 17‐2223                                                        15 

decision must be objectively unreasonable, not merely incor‐
rect.” Blackmon v. Williams, 823 F.3d 1088, 1099 (7th Cir. 2016), 
citing Wiggins, 539 U.S. at 520–21.  
    Even under this demanding standard, Rhodes is entitled 
to federal habeas corpus relief. The Wisconsin Supreme Court 
decision was actually both contrary to and an unreasonable 
application of clearly established Supreme Court precedents 
recognizing  the  right  of  the  accused  to  cross‐examine  wit‐
nesses on issues central to the case. It was contrary to Olden v. 
Kentucky, 488 U.S. 227 (1988) (per curiam), and Delaware v. Van 
Arsdall, 475 U.S. 673 (1986), which held that trial courts cannot 
routinely  apply  Rule  403  balancing  to  prevent  defendants 
from cross‐examining witnesses on issues central to the case. 
Even if it were not contrary to these two holdings, we must 
conclude that the rationale of the state court decision is so un‐
reasonable that it is beyond “fairminded disagreement.” Rich‐
ter, 562 U.S. at 103. No fairminded jurist could find that the 
defense’s cross‐examination of Nari would confuse the issues 
or  mislead  the  jury  when  it  was  the  State,  not  Rhodes,  that 
made  past  abuse  and  motive  central  issues.  The  restrictions 
produced an unfair trial in which the State was allowed to put 
the murder victim on trial to prove its motive theory, but the 
defense did not have a fair opportunity to rebut that theory, 
supposedly for fear of jury “confusion.” 
   A. The Confrontation Clause 
   The  Confrontation  Clause  of  the  Sixth  Amendment 
guarantees the right of the criminal accused “to be confronted 
with the witnesses against him.” This right applies equally in 
federal and state prosecutions, Pointer v. Texas, 380 U.S. 400, 
403 (1965), and “means more than being allowed to confront 
the  witness  physically,”  Davis  v.  Alaska,  415  U.S.  308,  315 
16                                                       No. 17‐2223 

(1974). The Supreme Court has repeatedly held that the “main 
and  essential  purpose  of  confrontation  is  to  secure  for  the 
opponent the opportunity of cross‐examination.” Van Arsdall, 475 
U.S.  at  678  (1986)  (emphasis  in  original),  quoting  Davis,  415 
U.S. at 315–16; see also Chambers v. Mississippi, 410 U.S. 284, 
295  (1973)  (referring  to  the  “rights  to  confront  and  cross‐
examine witnesses” as “long … recognized as essential to due 
process”); Smith v. Illinois, 390 U.S. 129, 131 (1968) (referring 
to denial of cross‐examination as “constitutional error of the 
first  magnitude”),  quoting  Brookhart  v.  Janis,  384  U.S.  1,  3 
(1966);  Douglas  v.  Alabama,  380  U.S.  415,  418  (1965) 
(summarizing  Supreme  Court  precedent  as  holding  “that  a 
primary  interest  secured  by”  the  Sixth  Amendment  “is  the 
right  of  cross‐examination”).  Cross‐examination  is  “an 
essential  and  fundamental  requirement  for  the  kind  of  fair 
trial which is this country’s constitutional goal.” Pointer, 380 
U.S.  at  405.  It  “is  the  principal  means  by  which  the 
believability  of  a  witness  and  the  truth  of  his  testimony  are 
tested.” Davis, 415 U.S. at 316. 
   Because AEDPA governs this case, the question is whether 
the Wisconsin Supreme Court decision was contrary to or an 
unreasonable application of Supreme Court precedent inter‐
preting  the  Confrontation  Clause.  We  conclude  that  it  was 
both. 
       1. “Contrary to” Controlling Precedent 
     First, the state court applied the wrong legal standard. It 
is clearly established that the Sixth Amendment limits the trial 
court’s  ordinary  discretion  to  limit  cross‐examination.  The 
Supreme Court has held that ordinary rules of evidence must 
give  way  when  they  prevent  a  defendant  from  presenting 
evidence  central  to  the  defense,  including  through  cross‐
No. 17‐2223                                                        17 

examination.  Olden,  488  U.S.  at  232;  Van Arsdall,  475  U.S.  at 
679–80;  Davis,  415  U.S.  at  319  (finding  state’s  interest  in 
maintaining  anonymity  of  juvenile  oﬀenders  was 
“outweighed by petitioner’s right to probe into the influence 
of  possible  bias”  through  cross‐examination);  see  also 
Chambers,  410  U.S.  at  295–98  (finding  that  state  could  not 
apply  common‐law  evidentiary  rule  to  limit  cross‐
examination of key witness); id. at 302 (finding that hearsay 
rule  cannot  be  applied  mechanistically  when  it  undermines 
fundamental  elements  of  defense). And  most  important  for 
our analysis—because we cannot take the Court’s precedents 
at too high a level of generality, Carey v. Musladin, 549 U.S. 70 
(2006)—it is clearly established that a trial court violates the 
Confrontation  Clause  when  it  routinely  applies  Rule  403 
balancing to limit cross‐examination by the accused on issues 
central to the defense. Olden, 488 U.S. at 232; Van Arsdall, 475 
U.S. at 679–80; see also Redmond v. Kingston, 240 F.3d 590, 592 
(7th Cir. 2001) (granting habeas relief under § 2254(d)(1) for 
Confrontation  Clause  violation  when  Wisconsin  applied 
§ 904.03  to  exclude  “highly  probative,  noncumulative, 
nonconfusing, nonprejudicial evidence” that was “vital to the 
central issue in the case”). 
    In  Van  Arsdall,  the  Supreme  Court  aﬃrmed  a  state  su‐
preme court decision that found a Confrontation Clause vio‐
lation. The trial court had relied on the state’s Rule 403 to bar 
cross‐examination  of  a  prosecution  witness  about  possible 
bias  stemming  from  charges  pending  against  that  witness. 
The Supreme Court agreed with the state supreme court that 
the Confrontation Clause was violated: 
       [T]rial judges retain wide latitude insofar as the 
       Confrontation  Clause  is  concerned  to  impose 
18                                                      No. 17‐2223 

       reasonable  limits  on  such  cross‐examination 
       based  on  concerns  about,  among  other  things, 
       harassment, prejudice, confusion  of the issues, 
       the  witness’  safety,  or  interrogation  that  is  re‐
       petitive or only marginally relevant. And as we 
       observed  earlier  this  Term,  “the  Confrontation 
       Clause  guarantees  an  opportunity  for  eﬀective 
       cross‐examination,  not  cross‐examination  that 
       is  eﬀective  in  whatever  way,  and  to  whatever 
       extent, the defense might wish.” Delaware v. Fen‐
       sterer,  474  U.S.  15,  20  (1985)  (per  curiam)  (em‐
       phasis in original). 
           In this case, however, the trial court prohib‐
       ited all inquiry into the possibility that [witness] 
       Fleetwood  would  be  biased  as  a  result  of  the 
       State’s dismissal of his pending public drunken‐
       ness charge. By thus cutting oﬀ all questioning 
       about  an  event  that  the  State  conceded  had 
       taken  place  and  that  a  jury  might  reasonably 
       have found furnished the witness a motive for 
       favoring  the  prosecution  in  his  testimony,  the 
       court’s  ruling  violated  respondent’s  rights  se‐
       cured by the Confrontation Clause. 
Van Arsdall, 475 U.S. at 679. The Van Arsdall Court went on to 
vacate  for  fresh  consideration  of  whether  the  violation  was 
harmless.  
    Two  years  later,  the  Court  treated  the  holding  of  Van 
Arsdall  as  so  clear  that  it  warranted  summary  reversal  of  a 
state court’s reliance on Rule 403. In Olden, the defendant was 
convicted of rape and related crimes. The defendant asserted 
a defense of consent. He wanted to attack the complainant’s 
No. 17‐2223                                                      19 

credibility by showing that she lived with her boyfriend and 
was lying to protect her relationship with her boyfriend. 488 
U.S.  at  229–30.  The  state  trial  court  did  not  allow  cross‐
examination  along  those  lines,  reasoning  that  the  evidence 
would  be  relevant  but  should  be  excluded  because  its 
probative  value  was  outweighed  by  its  possibility  for 
prejudice. Id. at 230–31. 
   The state appellate court aﬃrmed, but the Supreme Court 
reversed summarily, rejecting this attempt to apply Rule 403‐
type balancing to such a central issue in the criminal case. The 
Court explained: 
           Nonetheless,  without  acknowledging  the 
       significance of, or even adverting to, petitioner’s 
       constitutional right to confrontation, the [state] 
       court  held  that  petitioner’s  right  to  eﬀective 
       cross‐examination was outweighed by the dan‐
       ger that revealing [the victim’s] interracial rela‐
       tionship  would  prejudice  the  jury  against  her. 
       While a trial court may, of course, impose rea‐
       sonable limits on defense counsel’s inquiry into 
       the  potential  bias  of  a  prosecution  witness,  to 
       take  account  of  such  factors  as  “harassment, 
       prejudice, confusion of the issues, the witness’ 
       safety,  or  interrogation  that  [would  be]  repeti‐
       tive  or  only  marginally  relevant,”  Delaware  v. 
       Van Arsdall, [475 U.S.] at 679, the limitation here 
       was beyond reason. Speculation as to the eﬀect 
       of jurors’ racial biases cannot justify exclusion of 
       cross‐examination with such strong potential to 
       demonstrate  the  falsity  of  [the  victim’s]  testi‐
       mony. 
20                                                     No. 17‐2223 

488 U.S. at 232. The Supreme Court found that the state court 
had  “failed  to  accord  proper  weight  to  petitioner’s  Sixth 
Amendment  right  ‘to  be  confronted  with  the  witnesses 
against him.’” Id. at 231. 
    Rhodes’s case presents the same tension between Rule 403 
balancing and the Confrontation Clause rights of the accused. 
The State called Nari Rhodes as a witness to present evidence 
of its motive theory, which the State introduced as the central 
narrative from the start of the trial. On direct examination, the 
State asked Nari about her relationship with Davis and his vi‐
olence towards her. Rhodes tried to cross‐examine Nari on the 
same issues, to “delve into the witness’ story to test the wit‐
ness’ perceptions and memory,” and to explore her reliability 
as a witness. Delaware v. Fensterer, 474 U.S. 15, 19 (1985) (per 
curiam), quoting Davis, 415 U.S. at 316. As in Olden and Van 
Arsdall, and our decision in Redmond, the cross‐examination 
would have been relevant and probative to central issues in 
the trial.  
    The Wisconsin Supreme Court failed to apply the princi‐
ple established in Olden and Van Arsdall: it applied only Rule 
403 balancing when deciding whether Rhodes’s rights under 
the  Confrontation  Clause  were  violated.  The  state  supreme 
court cited Van Arsdall and Davis v. Alaska, see 336 Wis. 2d at 
77–79, 799 N.W.2d at 857, ¶¶29–32, but it did not follow the 
Supreme  Court’s  holdings  in  those  cases.  Instead,  the  state 
court  then  wrote  that  Wisconsin’s  Rule  403  (Wis.  Stat. 
§ 904.03)  provided  the  applicable  rule,  even  for  limits  on  a 
criminal  defendant’s  right  to  cross‐examine  witnesses:  “We 
apply the same analysis to discretionary decisions when the 
defendant’s right to cross‐examination under the confronta‐
tion clause may be implicated.” 336 Wis. 2d at 83, 799 N.W.2d 
No. 17‐2223                                                         21 

at 859, ¶44.  The state court’s opinion went on to make unmis‐
takably clear that it was applying the ordinary Rule 403 dis‐
cretionary rule. 336 Wis. 2d at 83–84, 799 N.W.2d at 859–60, 
¶¶45–48, citing State v. McCall, 202 Wis. 2d 29, 549 N.W.2d 418 
(Wis.  1996)  (where  testimony  sought  was  not  relevant,  de‐
fendant’s Sixth Amendment right to confront witness was not 
violated). Turning to Rhodes’s case, the state supreme court 
actually  recognized  that  the  testimony  he  sought  to  admit 
“would have been relevant.” 336 Wis. 2d at 87, 799 N.W.2d at 
861–62, ¶58. The court went on to hold, however, that the trial 
court did not abuse its discretion under § 904.03 by excluding 
the evidence because of the danger of confusion of the issues 
and misleading the jury. 336 Wis. 2d at 87, 799 N.W.2d at 862, 
¶¶59–60. 
     That analysis was contrary to clearly established Supreme 
Court precedent holding that the Confrontation Clause is not 
satisfied merely because the evidence oﬀered by the accused 
might be excluded properly under Rule 403 or its equivalent. 
Olden,  488  U.S.  at  232  (per  curiam);  Van Arsdall,  475  U.S.  at 
679–80. The Confrontation Clause demands careful scrutiny 
of  the  purported  reason  for  limiting  cross‐examination.  See 
Maryland v. Craig, 497 U.S. 836, 848 (1990) (“Thus, in certain 
narrow circumstances, ‘competing interests, if “closely exam‐
ined,” may warrant dispensing with confrontation at trial.’”), 
quoting Chambers, 410 U.S. at 295; Olden, 488 U.S. at 232 (per 
curiam); Van Arsdall, 475 U.S. at 679–80. In applying ordinary 
Rule 403 balancing, without giving any special consideration 
to the defendant’s constitutional right to confront witnesses 
against him, the state supreme court’s decision was contrary 
to controlling United States Supreme Court precedent.  
22                                                      No. 17‐2223 

       2.  “Unreasonable Application” of Controlling Precedent 
     If  there  were  doubts  under  the  “contrary  to”  clause  in 
§ 2254(d)(1)—that is, even if we assume that Supreme Court 
precedent  on  the  Sixth Amendment  did  not  clearly  require 
something  other  than  ordinary  Rule  403  balancing,  or  if  we 
assume, despite its express language otherwise, that the state 
supreme court applied the correct standard—the state court’s 
balancing was not reasonable in this case. The “denial or sig‐
nificant diminution” of cross‐examination “requires that the 
competing interest be closely examined” because it “calls into 
question the ultimate ‘integrity of the fact‐finding process.’” 
Chambers, 410 U.S. at 295, quoting Berger v. California, 393 U.S. 
314, 315 (1969). Here, the trial court found that Rhodes’s cross‐
examination  of  Nari  would  confuse  the  issues,  mislead  the 
jury, and prejudice the victim. The state supreme court agreed 
that these concerns were weighty enough to justify prevent‐
ing Rhodes from questioning Nari on relevant, probative is‐
sues. The court’s rationale simply does not hold up once one 
looks  closely  at  the  trial.  Rhodes’s  cross‐examination  could 
not  have  done  any  of  these  things  because  he  was  not  the 
party who made Davis’s violence toward Nari and the ques‐
tion of motive central issues in the case. The prosecution built 
its case by raising both issues. This contradiction was so clear 
as  to  make  the  state  court’s  contrary  conclusion  not  just  an 
ordinary error, which would not support federal habeas relief 
under § 2254(d)(1), but an error that went beyond fairminded 
disagreement.  
    The state court’s majority opinion rejected the Confronta‐
tion Clause claim on the rationale that the defense’s intended 
lines of questioning would have confused or misled the jury 
or prejudiced the victim. This rationale lost sight of the facts 
No. 17‐2223                                                        23 

of the case and the dynamics of the trial. It applied an analysis 
that might have made sense if the defense had been trying to 
open  up  the  issue  of  the  history  of  Davis’s  violence  against 
Nari, but not where the State itself had already introduced the 
subject to prove motive. Here is the heart of the state court’s 
explanation: 
           ¶ 62 Judge McMahon was concerned that the 
       jury would be misled into an improper focus on 
       questions about motive and the alleged history 
       of  abuse  between  the  victim  and  Nari.  There 
       was also the possibility that if Rhodes were al‐
       lowed  to  emphasize  his  rebuttal  theory  he 
       would not have retaliated against Davis for the 
       April  3  incident  because  he  had  not  retaliated 
       against him before, he would have confused the 
       issues.  First,  such  testimony  would,  in  eﬀect, 
       have put Davis—the deceased victim—on trial 
       for alleged prior incidents of domestic violence. 
       Second, it would have required the jury to spec‐
       ulate as to whether a lack of retaliation for Da‐
       vis’s prior assaults on Nari magnified Rhodes’ 
       motive  in  this  instance.  Both  were  legitimate 
       concerns. 
           ¶ 63 At the same time, Judge McMahon was 
       clearly  mindful  of  the  importance  of  allowing 
       Rhodes  to  rebut  the  State’s  theory  of  motive. 
       Both Nari and Rhodes were allowed to present 
       their side of the story to rebut the State’s theory 
       of  motive.  The  jury  could  reasonably  have 
       viewed  their  testimony  as  contradicting  the 
       State’s theory. 
24                                                     No. 17‐2223 

           ¶ 64 If anything, Nari’s testimony seemed to 
       refute the State’s theory of motive, because she 
       testified that she and Davis had a friendly rela‐
       tionship, and that Davis repeatedly warned her 
       to leave the scene when Segura arrived and be‐
       came  angry.  Nothing  in  her  testimony  sug‐
       gested that she believed Davis orchestrated the 
       beating she received at the hands of Segura and 
       Bell. According to her testimony, Nari told her 
       brothers that the two women were responsible, 
       not Davis, and that the brothers took the news 
       calmly.  Counter  to  the  State’s  theory  that 
       Rhodes and Saleem believed Davis was respon‐
       sible, Nari testified that her brothers were upset 
       that she had put herself in the situation because 
       of the bad blood between Nari and Segura, not 
       between Nari and Davis. 
336 Wis. 2d at 88–89, 799 N.W.2d at 862 ¶¶62–64. 
    First, we do not see how the state court could reasonably 
find  in  Rhodes’s  proposed  cross‐examination  a  legitimate 
concern about an “improper focus on questions about motive 
and  the  alleged  history  of  abuse  between  the  victim  and 
Nari.” Questions of “motive and the alleged history of abuse” 
were already a central part of the trial. The State, not Rhodes, 
had  already  put  both  of  those  subjects  squarely  before  the 
jury.  The  State  raised  motive  in  its  opening  statement.  The 
State called Nari as a witness. The motive theory was the only 
point of her testimony. The State questioned her about her in‐
juries  and  introduced  graphic  photographs  of  her  injuries. 
The  State  then  featured  those  photographs  prominently  in 
closing arguments, displaying them to the jury and arguing 
No. 17‐2223                                                         25 

that  “this  is  what  the  defendant[s]  saw  when  [Nari]  came 
home  from  the  hospital.”  The  State  urged  the  jury:  “this  is 
what they sought to avenge by killing Robert Davis.”  
    We  do  not  see  how  it  could  be  “improper”  to  allow  the 
defense  to  respond,  and  with  evidence  the  state  supreme 
court itself recognized was relevant. In light of the State’s re‐
peated emphasis on Rhodes’s alleged motive, the conclusion 
that  Rhodes’s  questioning  about  the  rest  of  the  Nari/Davis 
story would mislead the jury into an improper focus on mo‐
tive  was  “so  lacking  in  justification  that  there  was  an  error 
well understood and comprehended in existing law beyond 
any  possibility  for  fairminded  disagreement.”  Richter,  562 
U.S. at 103. It was the State itself that wanted the jury to focus 
on motive. 
    Second,  for  essentially  the  same  reasons,  we  do  not  see 
how the state court could reasonably have found a risk that 
Rhodes’s rebuttal evidence on cross‐examination would have 
“confused the issues” by “in eﬀect, [putting] Davis—the de‐
ceased victim—on trial for alleged prior incidents of domestic 
violence,” or by requiring the jury “to speculate as to whether 
a lack of retaliation for Davis’s prior assaults on Nari magni‐
fied Rhodes’ motive in this instance.” 336 Wis. 2d at 88, 799 
N.W.2d at 862, ¶62. Under other circumstances, those might 
have been “legitimate concerns,” in the court’s words, but not 
after the State put on its motive evidence. It was the State itself 
that “in eﬀect put Davis on trial” for the April 3 assaults. It 
was  the  State  that  invited  the  jury  to—call  it  “speculate”  or 
call it “infer”—from Nari’s injuries on April 3 that Rhodes and 
Saleem  would  have  been  motivated  to  shoot  Davis.  Rhodes 
wanted to respond by asking the jury to infer, from testimony 
that Nari could have provided, that he was not motivated to 
26                                                       No. 17‐2223 

kill Davis. We see no qualitative diﬀerences between the very 
recent violence (the day before the murder) and the evidence 
that  Nari  could  have  provided  about  earlier  instances  of 
abuse, which did not provoke her brothers. 
     The fact that past similar provocations by Davis had not 
driven Rhodes or Saleem to violence was certainly relevant, 
as  the  state  supreme  court  acknowledged.  In  fact,  the  state 
court  found  Rhodes’s  intended  cross‐examination  “confus‐
ing” for the precise reasons that it was relevant and probative: 
it would have provided facts from which the jury could infer 
the Rhodes was motivated—or not—to kill Davis. A jury that 
heard  the  full  story  of  Davis’s  violence  against  Nari  might 
well  have  concluded  that  she  was  testifying  truthfully  and 
that Rhodes had given up trying to protect her from this abu‐
sive  relationship.  Or  perhaps  that  hypothetical  jury  might 
have concluded, as the State hoped, that even if Rhodes was 
not  angry  in  the  past,  the  beating  on  April  3  was  the  final 
straw for him.  The notion that the State could put on its evi‐
dence of motive but that rebuttal evidence would “confuse” 
the jury misunderstands the role of the jury. It is not to be pro‐
tected from evidence that would directly rebut the State’s the‐
ory. Giving the jury conflicting evidence relevant to that ques‐
tion cannot reasonably be called “confusing” the jury within 
the meaning of the rules of evidence. At the risk of sounding 
trite, that’s what we ask juries to do: sort out conflicting evi‐
dence.   
    Finally, the state court’s third rationale for limiting cross‐
examination—the potential for unfair prejudice to Davis—is 
equally unreasonable. The State had already painted Davis in 
a negative light. The State’s direct examination focused on a 
fight earlier on April 3, the day before the shooting, in which 
No. 17‐2223                                                        27 

Davis stole Nari’s keys, wallet, and phone, scared her by an‐
grily trying to pull their baby from the car, and got so angry 
that he punched and broke her car window.  
    The State’s questions then shifted to the brutal beating of 
Nari that same afternoon—a beating that the State wanted the 
jury to believe that Davis caused. And Nari had already testi‐
fied on direct and cross‐examination that Davis had abused 
her in the past. By the time the court cut oﬀ cross‐examination, 
she had also testified that Davis had beaten her in the past, 
including  breaking  her  orbital  bone.  Rhodes’s  counsel  was 
prohibited from asking follow‐up questions that would have 
added little if any prejudice to Davis, specifically: what an or‐
bital bone is; whether her brothers were aware of that previ‐
ous  injury;  and  whether  they  had  reacted  to  that  beating. 
Rhodes  was  unable  to  question  Nari  about  her  repeated  re‐
turns  to  Davis,  which  he  claims  led  him  and  his  brother  to 
give up on their eﬀorts to protect her from Davis. These addi‐
tional questions could not have been unfairly prejudicial to the 
prosecution. See Redmond, 240 F.3d at 592. They were “preju‐
dicial” only insofar as they presented facts that could lead a 
jury to reject the State’s theory of a motive and to raise reason‐
able doubts about whether Rhodes shot and killed Davis. 
    In  Paragraphs  63  to  66  of  its  opinion,  the  state  supreme 
court  took  a  diﬀerent  approach,  asserting  in  eﬀect  that  the 
trial judge had struck a reasonable balance between compet‐
ing  interests.  The  court  asserted  that  both  Nari  and  Rhodes 
“were allowed to present their side of the story to rebut the 
State’s theory of motive,” that Nari’s direct testimony actually 
helped Rhodes on the issue of motive, and that more evidence 
about the history of Davis’s abuse of Nari, and the brothers’ 
28                                                       No. 17‐2223 

lack of violent response, would not likely have helped the de‐
fense. 336 Wis. 2d at 88–90, 799 N.W.2d at 862–63, ¶¶63–66. In 
this appeal, the State makes similar arguments. It argues that 
Rhodes  had  a  suﬃcient  opportunity  to  cross‐examine  Nari 
and implies that Rhodes’s Sixth Amendment rights were sat‐
isfied because he was able to testify on similar topics himself. 
    Neither  argument  cures  the  basic  unfairness  of  the  state 
court  decision.  The  notion  that  Nari  and  Rhodes  were 
“allowed to present their side of the story” cannot be squared 
with the trial record. Yes, they managed to fit in a conclusory, 
bobtailed  version  of  the  rebuttal.  But  that  was  matched  up 
against the State’s detailed and full‐color presentation of its 
motive  theory  limited  to  the  April  3  beating.  The  Sixth 
Amendment  guarantees  only  “an  opportunity”  to  cross‐
examine  the  witness,  Fensterer,  474  U.S.  at  20,  but  the  Sixth 
Amendment is not satisfied when the defendant is permitted 
to ask only general questions. Davis, 415 U.S. at 318. To make 
cross‐examination  “eﬀective,  defense  counsel  should  have 
been  permitted  to  expose  to  the  jury  the  facts  from  which 
jurors,  as  the  sole  triers  of  fact  and  credibility,  could 
appropriately draw inferences relating to the reliability of the 
witness.” Id.  
    And it makes no diﬀerence that Rhodes himself testified 
on the topic, albeit also in a very limited way. The focus of the 
analysis  for  “whether  the  confrontation  right  has  been  vio‐
lated must be on the particular witness,” not on whether the 
defendant could admit similar evidence through other means. 
Van Arsdall, 475 U.S. at 680. Any suggestion that the accused’s 
own testimony is a suﬃcient substitute is unreasonable and 
not supported by precedent. Every trial lawyer and trial judge 
understands that the accused’s own testimony poses unique 
No. 17‐2223                                                        29 

credibility  problems.  He  has  the  greatest  incentive  to  lie  or 
conceal. That’s why corroborating testimony from other wit‐
nesses—even from family members—can be essential for the 
accused. 
    To  the  extent  the  state  court  was  suggesting  the  re‐
strictions  on  cross‐examination  of  Nari  were  not  actually 
harmful to the defense, that view is not consistent with this 
trial record or the realities of trials. To start, the state supreme 
court  stated  expressly  that  it  was  not  deciding  the  issue  of 
harmless error. 336 Wis. 2d at 91, 799 N.W.2d at 863, ¶69 n.8. 
(Recall that the state appellate court found that the Confron‐
tation Clause violation was not harmless.) Plus, the state su‐
preme court was surely correct in saying: “In the end, the jury 
was required to make a determination of credibility as to the 
testimony presented.” 336 Wis. 2d at 89, 799 N.W.2d at 863, 
¶66.  The  problem  is  that  the  jury  heard  a  badly  lopsided 
presentation of evidence on the motive theory. Given the un‐
fair skewing of the opposing sides’ opportunities to address 
motive, we do not see how the state supreme court could rea‐
sonably  assert with  any confidence that a  more detailed  ac‐
count  of  the relevant  facts was unlikely  to cause the jury  to 
doubt Rhodes’s guilt.   
    The State raises one additional point that warrants atten‐
tion.  At  oral  argument,  the  State  suggested  that  Rhodes’s 
cross‐examination would not have addressed Nari’s credibil‐
ity or reliability. The state court suggested something similar, 
mentioning briefly that if Rhodes had attempted to challenge 
Nari’s  motivation  or  credibility,  “we  might  have  a  diﬀerent 
case.”  336  Wis.  2d  at  84–85,  799  N.W.2d  at  860,  ¶51.  But 
Rhodes was attempting to cross‐examine Nari about her cred‐
ibility  and  reliability.  The  State’s  theory  was  that  Rhodes 
30                                                     No. 17‐2223 

killed Davis to avenge Nari. Once Nari testified that Rhodes 
was not angry about the beating, the State attacked her credi‐
bility, arguing she was lying on that point to protect her broth‐
ers.  The  State  said  as  much  during  closing  arguments.  The 
prosecution  argued  that  it  “doesn’t  make  sense  at  all”  that 
Rhodes  was  not  angry,  and  that  what  “makes  sense  is  that 
they were horrified and angered by the fact that Nari Rhodes 
took such a bad beating at the hands of Robert Davis’ other 
girlfriend.” As one of the final statements in its closing rebut‐
tal, the State told the jury: “Nari Rhodes’ testimony. I can only 
say that she is the sister of the defendants. Place this in terms 
of how you weigh her credibility.” 
    There  can  be  no  genuine  dispute  whether  Nari’s 
credibility  was  at  issue,  or  whether  Rhodes’s  disallowed 
cross‐examination  was  relevant  to  her  credibility  and 
reliability. As  noted,  the  state  supreme  court  recognized  as 
much in Paragraph 66: “In the end, the jury was required to 
make  a  determination  of  credibility  as  to  the  testimony 
presented.” 336 Wis. 2d at 89, 799 N.W.2d at 863, ¶66. Rhodes 
sought to cross‐examine Nari further to bolster the credibility 
of  her  testimony  that  favored  him,  and  that  the  State  was 
attacking. The “jurors were entitled to have the benefit of the 
defense  theory  before  them  so  that  they  could  make  an 
informed  judgment  as  to  the  weight  to  place  on”  Nari’s 
“testimony which provided a ‘crucial link in the proof … of 
petitioner’s act.’” Davis, 415 U.S. at 317 (finding Confrontation 
Clause violation), quoting Douglas, 380 U.S. at 419. 
    To sum up the merits, the state appellate court correctly 
found a Confrontation Clause violation here. In reversing, the 
state supreme court cited but then failed to apply the correct 
standard  from  federal  law.  To  the  extent  the  state  supreme 
No. 17‐2223                                                           31 

court’s opinion might be read as trying to apply the correct 
standard, it did so in an unreasonable way. It unreasonably 
gave  weight  to  concerns  about  misleading  or  confusing  the 
jury with evidence that rebutted a theory that the State had 
put  at  the  center  of  the  trial.  And  it  rationalized  the  result 
without recognizing the clearly unfair balance between allow‐
ing the State to present its evidence on motive while barring 
virtually all defense evidence on the subject. In short, the state 
supreme court  lost sight of the  central  role of motive in  the 
State’s case and the defendants’ need—and right—to rebut it. 
    We  recognize  that  trial  courts  deal,  all  the  time,  with  ef‐
forts by guilty defendants to change the subject of the trial—
to put on trial the police, or the victim, or society at large. In 
some  cases,  defendants  might  oﬀer  circumstantial  evidence 
through  cross‐examination  that  requires  implausible  or  far‐
fetched speculation about tangential issues. Trial judges are 
entitled to insist that evidence be relevant and to impose rea‐
sonable limits on such eﬀorts to change the subject. But after 
the State oﬀered its evidence and arguments about motive, it 
was not reasonable to extend these ordinary rationales to this 
case,  to  the  defense  eﬀorts  to  rebut  the  prosecution  motive 
theory by telling the more complete story of Davis’s violent 
abuse of Nari. 
    B. Harmless Error? 
   Ordinarily, the next question is whether the constitutional 
violation was harmless error. The only state court to rule on 
the issue found that the error was not harmless, and we agree 
with that  conclusion.  The matter is  complicated here  proce‐
durally because the State waived the issue by not raising it in 
the district court, but the  district court  then acted to relieve 
the  State  of  the  waiver  by  inviting  briefing  on  the  question. 
32                                                      No. 17‐2223 

The district judge believed that she was required to consider 
harmless error even though the State had waived that issue in 
the habeas case. 
    We  agree  that  the  State  waived  or  at  least  forfeited  the 
harmless error defense. The district court was not required to 
rescue the State from that waiver or forfeiture. Having invited 
briefing on the question, though, the district court had author‐
ity to decide it. Trial judges often act in the interests of justice 
to relieve one party or another from a strategic or tactical er‐
ror. But we disagree with the district judge on the bottom line. 
This  Confrontation  Clause  violation  was  not  harmless. 
Rhodes is entitled to a new trial. 
    In believing it was obliged to raise the issue of harmless 
error, the district court relied on Brecht v. Abrahamson, 507 U.S. 
619  (1993).  The  issue  in  Brecht  was  which  harmless‐error 
standard  applied  during  habeas  proceedings:  the  standard 
under Chapman v. California, 386 U.S. 18 (1967), which is more 
generous  to  petitioners,  or  the  standard  under  Kotteakos  v. 
United States, 328 U.S. 750 (1946), which is more generous to 
the  government.  507 U.S.  at  622–23.  Even  though  the  Brecht 
Court  spoke  in  terms  of  what  a  habeas  petitioner  “must 
show” and what a court “must determine,” the Court was not 
considering whether harmless‐error review could be waived 
or forfeited. And the Supreme Court has warned against tak‐
ing the holding in Brecht out of context. O’Neal v. McAninch, 
513 U.S. 432, 438–39 (1995) (Brecht addressed only the ques‐
tion  before  the  Court).  Some  circuits  had  relied  on  Brecht’s 
statement that habeas petitioners “are not entitled to habeas 
relief based on trial error unless they can establish that it re‐
sulted  in  ‘actual  prejudice’”  to  mean  that  Brecht  placed  the 
burden of showing prejudice on habeas petitioners. Id. at 438 
No. 17‐2223                                                        33 

(emphasis  in  original).  O’Neal  explained  that  this  language 
was “not determinative” in part because the “issue in Brecht 
involved  a  choice  of  substantive  harmless‐error  standards.” 
Id. at 438. Brecht did not address whether states can waive or 
forfeit harmless error review. 
    We have held before that the State can waive or forfeit the 
harmless error issue. AEDPA is full of procedural pitfalls that 
prevent  prisoners  from  challenging  potentially  unconstitu‐
tional convictions. “Procedural rules apply to the government 
as well as to defendants.” Wilson v. O’Leary, 895 F.2d 378, 384 
(7th  Cir.  1990)  (aﬃrming  grant  of  habeas  relief  where  state 
waived  harmless  error  arguments).  We  enforce  the  law 
against  habeas  petitioners  who  fail  to  navigate  procedural 
hurdles. We see no reason, in this context, to hold that a court 
can never enforce a forfeiture or waiver when a state fails to 
raise  harmless  error.  Harmless  error  is  a  fact‐intensive  in‐
quiry. It is not the court’s job to “search the record—without 
any  help  from  the  parties—to  determine  that  the  errors  we 
find are prejudicial.” United States v. Giovannetti, 928 F.2d 225, 
226 (7th Cir. 1991). Enforcing forfeiture also encourages eﬃ‐
cient briefing and thus eﬃcient use of the court’s time. Id. 
    In Giovannetti, we therefore held that the government can 
forfeit  harmless  error  review.  In  Sanders  v.  Cotton,  398  F.3d 
572, 582 (7th Cir. 2005), we applied Giovannetti when a state 
failed to raise harmless error during a habeas proceeding gov‐
erned  by AEDPA.  Other  circuits  agree.  See  Miller  v.  Stovall, 
608 F.3d 913, 926–27 (6th Cir. 2010) (finding that state waived 
harmless error review), reversed on other grounds, Stovall v. 
Miller, 565 U.S. 1031 (2011); Jones v. Cain, 600 F.3d 527, 540–41 
(5th Cir. 2010) (same); Cook v. McKune, 323 F.3d 825, 840 & n.9 
(10th Cir. 2003) (same). Sanders post‐dates Brecht and controls 
34                                                       No. 17‐2223 

this case. It was therefore error for the district court to con‐
clude  that  it  had  to  find  actual  prejudice  before  granting 
Rhodes’s petition. 
    Nevertheless, the district court acted to relieve the state of 
its forfeiture of harmless error. We view harmless error in a 
habeas  case  as  an  issue  where  a  court  has  discretion,  in  the 
interests of justice, to relieve a party of its mistake or forfei‐
ture.  This  discretion  has  its parallels in doctrines  that allow 
courts to overlook procedural mistakes by habeas petitioners 
when the circumstances are suﬃciently compelling. It would 
be unfortunate to reverse a conviction for a serious crime only 
because the state’s lawyer failed to argue harmless error. Re‐
versal imposes costs on the state that must retry the petitioner 
and implicates concerns about finality and federalism. Recog‐
nizing that “reversal may be an excessive sanction for the gov‐
ernment’s having failed to argue harmless error,” we “have 
discretion to overlook a failure to argue harmlessness.” Gio‐
vannetti, 928 F.2d at 227. We “generally do so only when the 
‘harmlessness  of  the  error  or  errors  found  is  certain’  and  ‘a 
reversal would result in protracted, costly, and ultimately fu‐
tile  proceedings.’”  Sanders,  398  F.3d  at  582,  quoting  Giovan‐
netti, 928 F.2d at 227. The district court should have applied 
Giovannetti and Sanders and asked whether the error was cer‐
tainly harmless. 
    Rather  than  rely  now  on  forfeiture  or  the  diﬀerence  be‐
tween “harmless” and “certainly harmless,” however, we find 
that the most straight‐forward approach to decide this appeal 
is to confront the issue of harmless error, and to do so de novo. 
Recall that the state appellate court found that the violation 
No. 17‐2223                                                                  35 

was not harmless, and the state supreme court did not reach 
that issue.1 
    On direct appeal, the harmless‐error standard is whether 
the  error  was  harmless  beyond  a  reasonable  doubt,  but  the 
test is diﬀerent in collateral proceedings like this case. Davis 
v. Ayala, 135 S. Ct. 2187, 2197 (2015). When reviewing a state‐
court  judgment  in  a  habeas  corpus  proceeding,  we  ask 
whether the error “had substantial and injurious eﬀect or in‐
fluence  in  determining  the  jury’s  verdict.”  Fry  v.  Pliler,  551 
U.S. 112, 116 (2007), quoting Brecht, 507 U.S. at 631; see also 
Jensen v. Clements, 800 F.3d 892, 902–903 (7th Cir. 2015) (ap‐
plying harmless‐error analysis in habeas review of Confron‐
tation Clause violation). This standard applies even when the 
state  court  did  not  address  the  issue  of  harmless  error.  Fry, 
551 U.S. at 121–22. 
    Harmless error “is not the same as a review for whether 
there was suﬃcient evidence at trial to support a verdict.” Jen‐
sen, 800 F.3d at 902. The “inquiry cannot be merely whether 
there was enough to support the result, apart from the phase 
aﬀected by the error.” Id., quoting Kotteakos, 328 U.S. at 764–
65. The question is “rather, even so, whether the error itself 
had  substantial  influence.”  Id.,  again  quoting  Kotteakos,  328 

                                                 
     1 The  State’s  brief  in  this  appeal  dedicated  a  single  footnote  to 
Rhodes’s arguments on waiver, arguing only that the question of waiver 
is not within the scope of the certificate of appealability. The district court 
granted  the  certificate  of  appealability  on  Rhodes’s  Sixth  Amendment 
claim, without limiting it to only certain issues relevant to that claim. If 
the certificate were as limited as the State proposes, the certificate would 
have  been  futile—affirmance  would  have  been  inevitable,  regardless  of 
our view of the merits of the Confrontation Clause issue. We do not think 
the district court intended its certificate to be futile. 
36                                                    No. 17‐2223 

U.S. at 764–65. This requires “more than a ‘reasonable possi‐
bility’ that the error was harmful.” Ayala, 135 S. Ct. at 2198, 
quoting Brecht, 507 U.S. at 637. It requires the court to “’find 
that the defendant was actually prejudiced by the error.’” Id., 
quoting Calderon v. Coleman, 525 U.S. 141, 146 (1998) (per cu‐
riam). 
    To  answer  that  question  in  a  Confrontation  Clause  case, 
we consider a variety of factors, such as “the importance of 
the witness’ testimony in the prosecution’s case, whether the 
testimony  was  cumulative,  the  presence  or  absence  of  evi‐
dence corroborating or contradicting the testimony of the wit‐
ness on material points, the extent of cross‐examination oth‐
erwise  permitted, and,  of course, the  overall  strength of  the 
prosecution’s case.” Jones v. Basinger, 635 F.3d 1030, 1052 (7th 
Cir. 2011), quoting Van Arsdall, 475 U.S. at 684. Most of these 
factors weigh in Rhodes’s favor. A critical point here is that 
the same jury that convicted Rhodes found his brother Saleem 
not guilty, as the state appellate court noted. 329 Wis. 2d 268 
at ¶10 n.1. The prosecution case was legally suﬃcient but not 
overwhelming. 
    Nari’s testimony and the motive theory were central to the 
prosecution’s case. The prosecution focused on her beating as 
a motive for the shooting from the start of the case. As noted, 
the  State  used  graphic  photographs  of  her  injuries  during 
closing arguments to argue that Rhodes must have decided to 
avenge his sister. 
    Nari’s testimony about the history of her abuse by Davis 
and the initial reactions by her brothers, her repeated returns 
to Davis, and her brothers’ decision not to react to the beating 
that broke her orbital‐bone would not have been cumulative. 
No. 17‐2223                                                      37 

No other witness testified about whether Rhodes reacted an‐
grily  when  Davis  broke  Nari’s  orbital  bone—not  even 
Rhodes,  since  the  defense  had  been  told  not  to  review  this 
prior  abuse.  The  defense  also  was  not  allowed  to  oﬀer  evi‐
dence as to why Rhodes had not been angry with Davis be‐
cause of the orbital bone injury, for that required even more 
history  to  explain  fairly.  Rhodes  was  able  to  cross‐examine 
Nari, but not on an issue that was key to rebutting the State’s 
motive theory. In closing arguments, Rhodes’s lawyer could 
and  did  argue  that  he  was  not  angry  with  Davis  for  Nari’s 
beating, but Rhodes was not allowed to oﬀer, through cross‐
examination, key evidence to support that argument, particu‐
larly in the face of the prosecution’s sharp attacks on his and 
Nari’s credibility. 
   The final factor is the strength of the overall case against 
Rhodes. There was no physical evidence implicating him. The 
only direct evidence was the testimony of Watt and Walker. 
Walker’s description of the shooters changed after she had a 
chance  to  talk  to  Watt. According  to  one  detective’s  report, 
Walker initially said that the shooter she said was Rhodes was 
wearing a dark t‐shirt and hat. Later, Walker testified that the 
same man was wearing a red, white, and blue sweater and no 
hat. And it took Walker two passes through a photo array to 
identify Rhodes as a shooter. 
    The third eyewitness, Watt’s grandfather, testified that he 
had stared one shooter in the eyes, but he could not identify 
that shooter as either Rhodes or Saleem. Yet Rhodes grew up 
around the corner from where Watt’s grandfather had lived 
for decades. The  grandfather also testified that he  saw only 
one shooter, while Watt and Walker testified there were two. 
38                                                    No. 17‐2223 

The  cell  phone  location  evidence  was  not  probative  since 
Rhodes still lived around the corner from the shooting.   
    It is true that two oﬃcers testified that Dotson initially told 
them that Rhodes called to say he had shot Davis. Their testi‐
mony was corroborated by a contemporaneous written report 
of  Dotson’s  interview.  The  jury  may  have  found  their  evi‐
dence  persuasive,  which  could  explain  why  the  jury  con‐
victed  Rhodes  but  acquitted  Saleem.  But  the  oﬃcers  never 
had Dotson sign a statement. Dotson testified that she never 
told the oﬃcers that Rhodes said he had shot Davis, only that 
Rhodes  said  “someone  had  got  shot.”  (Recall  again  that 
Rhodes lived around the corner from the shooting.) She also 
testified that she agreed to speak to the oﬃcers at all only after 
they threatened to have a social worker take her three‐week‐
old baby away from her. 
   In the end, we cannot say that the Confrontation Clause 
violation  had  no  “substantial  and  injurious  eﬀect”  on  the 
jury’s  deliberations.  The  State  presented  other  evidence 
against  Rhodes,  but  none  of  the  evidence  was  without  its 
problems.  Motive  was  central  to  the  case,  and  Nari’s  testi‐
mony was central to Rhodes’s attempt to rebut the State’s the‐
ory.  Without  Rhodes’s  rebuttal  evidence,  the  jury  was  left 
without key facts relevant to Nari’s credibility and Rhodes’s 
guilt or innocence. 
    The judgment of the district court is therefore REVERSED 
and this case is REMANDED to the district court with instruc‐
tions to grant the writ of habeas corpus ordering that Rhodes 
be released or retried promptly.